Dear Mayor Baden:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The opinion request has been assigned to me for research and reply.
This office previously issued an opinion to you under letter dated September 21, 1970.  You request a formal, updated opinion be rendered from this office concerning the following legal issues:
     (1) Do Aldermen have any individual authority to issue orders to any city department for specific works they wish to have done?
     (2) Does the mayor have the supervising authority of all departments, and should orders for work properly come from him?
The City of Pineville is a Lawrason Act municipality and is governed by the provisions of LSA-R.S. 33:321, et. seq. LSA-R.S.33:404 provides for the duties of mayor, and states in pertinent part:
     "A. The mayor shall have the following powers, duties, and responsibilities:
     (1) To supervise and direct the administration and operation of all municipal departments, offices, and agencies, other than a police department with an elected chief of police, in conformity with ordinances adopted by the board of aldermen and with applicable provisions of state law.  All administrative staff shall be subordinate to the mayor.
     (2) To delegate the performance of administrative duties to such municipal officers or employees as he deems necessary and advisable.
     (9) To have any other power or perform any other duty as may be necessary or proper for the administration of municipal affairs not denied by law.  (Emphasis added).
The mayor is the chief municipal administrative officer and is given the authority to supervise and direct the day-to-day operation of all municipal departments and agencies.  The legislative powers of the municipality are vested in the board of aldermen.  LSA-R.S. 33:362(1).  Each aldermen exercises his vote in the enactment of an ordinance; however aldermen have no individual authority to issue orders to any city department for work.  The mayor alone is delegated this administrative authority.
We reaffirm the conclusion of our previous opinion.  The mayor is charged with the administrative authority to delegate and direct the performance of duties and job related tasks and any orders for work should properly be issued by him.  See Attorney General Opinion Number 86-652, a copy of which is attached.
We hope this interpretation of the law is helpful to you. Should you have further inquiries regarding this matter, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0101E